DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on 08/15/2022.  Claims 13-15 are amended.  Claims 1-7, 10-12, 16, 19 and 124-125 have been canceled. Claims 127-140 are newly added.  
Claims 13-15, 17, 18, and 126-140 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claims 13-15, 17, 18, and 126-140 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Adachi et al. (US 2019/0261450 A1) in further view of Wang et al. (US 2020/0112870 A1).

4. Regarding claim 13, Tang teaches a method implemented by a second relay node (Figure 2 first relay device; receives feedback information on successful or unsuccessful reception of the data packet from receiving device), and wherein the method comprises:
	receiving a plurality of data units from a first relay node coupled to the second relay node, where each data unit of the plurality of data units comprises a sequence number (Tang Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers of all received packets covered in the sending packet; maximum SN among continuous sequence numbers).
	Tang does not explicitly disclose wherein the second relay node does not comprise a Packet Data Convergence Protocol (PDCP) entity.
	Adachi teaches wherein the second relay node does not comprise a Packet Data Convergence Protocol (PDCP) entity (Figure 4, Paragraph [0084] relay node without PDCP)
	It would have been obvious to a person having ordinary skill int eh art before the effective filing date of the claimed invention to provide wherein the second relay node does not comprise a Packet Data Convergence Protocol (PDCP) entity as taught by Adachi in the system of Tang for a layer 2 relay see abstract of Adachi.
	Tang in view of Adachi does not explicitly disclose performing numbering of the plurality of data units based on an order of receiving the plurality of data units from the first relay node; and transmitting the plurality of data units to a second device based on the numbering of the plurality of data units, wherein the second device determines which data units are with a transmit window based on the numbering and then reorders the plurality of data units based on the sequence number of each data unit. 
	Wang teaches performing numbering of the plurality of data units based on an order of receiving the plurality of data units from the first relay node; and transmitting the plurality of data units to a second device based on the numbering of the plurality of data units, wherein the second device determines which data units are with a transmit window based on the numbering and then reorders the plurality of data units based on the sequence number of each data unit (Paragraphs [0023] and [0080] reordering on the receiving side according to the reordering sequence number in addition to the original SN).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide performing numbering of the plurality of data units based on an order of receiving the plurality of data units from the first relay node; and transmitting the plurality of data units to a second device based on the numbering of the plurality of data units, wherein the second device determines which data units are with a transmit window based on the numbering and then reorders the plurality of data units based on the sequence number of each data unit as taught by Wang in the system of Tang in view of Adachi for improving processing efficiency on the receiving side see paragraph [0023] of Wang.


5. Regarding claim 14, Tang in view of Adachi in further view of Wang teaches further comprising adding the sequence number to each data unit of the plurality of data units by the first relay node, wherein the first relay node directly communicates with a first device (Tang, Figure 2 Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers; next data packet corresponds to identifier; Wang, Paragraphs [0023] and [0080] reordering sequence number).

6. Regarding claim 127, Tang in view of Adachi in further view of Wang teaches wherein the second device is configured to: perform ordering of the plurality of data units based on the numbering of the plurality of data units; deliver the ordered plurality of data units to a PDCP layer of the second device; and perform, by the PDCP layer, further ordering of the plurality of data units based on the sequence number of each data unit of the plurality of data units (Wang, Paragraphs [0023] and [0080] reordering on the receiving side according to the reordering sequence number in addition to the original SN).

Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Adachi et al. (US 2019/0261450 A1) in further view of Wang et al. (US 2020/0112870 A1) in further view of Xu et al. (US 2020/0029391 A1).

7.  Regarding claim 15, Tang in view of Adachi in view of Wang does not explicitly disclose wherein an adaptation layer of the first relay node comprises a numbering function, or wherein a Radio Link Control (RLC) entity of the first relay node has a second ordering function.
Xu teaches wherein an adaptation layer of the first relay node comprises a numbering function, or wherein a Radio Link Control (RLC) entity of the first relay node has a second ordering function (Figure 2, Paragraph [0056] adaptation layer indicates whether a certain RLC PDU is the last segment or not/numbering function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein an adaptation layer of the first relay node comprises a numbering function, or wherein a Radio Link Control (RLC) entity of the first relay node has a second ordering function as taught by Xu in the system of Tang in view of Adachi in further view of Wang for data forwarding support see abstract and title of Xu.

8. Regarding claim 17, Tang in view of Adachi in view of Wang in view of Xu teaches wherein the adaptation layer is located above the radio link control RLC entity (Adachi Figure 5 adaptation layer above RLC).

9. Regarding claim 18, Tang in view of Adachi in view of Wang in view of Xu teaches wherein the adaptation layer is located above a media access control (MAC) entity (Adachi Figure 5 adaptation layer above MAC).

Claim 126 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Adachi et al. (US 2019/0261450 A1) in further view of Wang et al. (US 2020/0112870 A1) in further view of Martin (US 2019/0239114 A1).

10. Regarding claim 126, Tang in view of Adachi in view of Wang does not explicitly disclose wherein a Radio Link Control (RLC) entity of the second relay node comprises an ordering function.
Martin teaches wherein a Radio Link Control (RLC) entity of the second relay node comprises an ordering function (Figures 5 and 6 Paragraph [0041] and [0042] RLC entity reorders the PDUs).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a Radio Link Control (RLC) entity of the second relay node comprises an ordering function as taught by Martin in the system of Tang in view of Adachi in view of Wang for reordering the RLC data if they are received out of sequence see Paragraph [0042] of Martin.

Claims 128 and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Wang et al. (US 2020/0112870 A1).

11. Regarding claim 128, Tang teaches a method implemented by a second device, comprising: receiving a plurality of data units from a second relay node, wherein the second relay node transmits the plurality of data units based on a numbering of the plurality of data units (Tang, Paragraphs [0074] to [0077], [0080], [0119] and [0122]); 
Tang does not explicitly disclose performing ordering of the plurality of data units based on the numbering; delivering the ordered plurality of data units to a Packet Data Convergence Protocol (PDCP) layer of the second device; and performing, by the PDCP layer, further ordering of the plurality of data units based on a sequence number of each data unit of the plurality of data units
Wang teaches performing ordering of the plurality of data units based on the numbering; delivering the ordered plurality of data units to a Packet Data Convergence Protocol (PDCP) layer of the second device; and performing, by the PDCP layer, further ordering of the plurality of data units based on a sequence number of each data unit of the plurality of data units (Figure 7 Paragraphs [0023] and [0080] PDCP entity extracts a reordering sequence number from each PDU; based on reordering sequence number orders/further ordering the at least one PDU).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide performing ordering of the plurality of data units based on the numbering; delivering the ordered plurality of data units to a Packet Data Convergence Protocol (PDCP) layer of the second device; and performing, by the PDCP layer, further ordering of the plurality of data units based on a sequence number of each data unit of the plurality of data units as taught by Wang in the system of Tang for improving processing efficiency on the receiving side see paragraph [0023] of Wang.

12. Regarding claim 135, Tang teaches a second device comprising: a memory configured to store instructions; and a processor coupled to the memory, wherein the instructions cause the processor to be configured to: receive a plurality of data units from a second relay node, wherein the second relay node transmits the plurality of data units based on a numbering of the plurality of data units (Tang, Paragraphs [0073] to [0077], [0080], [0119] and [0122]); 
Tang does not explicitly disclose perform ordering of the plurality of data units based on the numbering; deliver the ordered plurality of data units to a Packet Data Convergence Protocol (PDCP) layer of the second device; and perform, by the PDCP layer, further ordering of the plurality of data units based on a sequence number of each data unit of the plurality of data units
Wang teaches perform ordering of the plurality of data units based on the numbering; deliver the ordered plurality of data units to a Packet Data Convergence Protocol (PDCP) layer of the second device; and perform, by the PDCP layer, further ordering of the plurality of data units based on a sequence number of each data unit of the plurality of data units (Figure 7 Paragraphs [0023] and [0080] PDCP entity extracts a reordering sequence number from each PDU; based on reordering sequence number orders/further ordering the at least one PDU).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide perform ordering of the plurality of data units based on the numbering; deliver the ordered plurality of data units to a Packet Data Convergence Protocol (PDCP) layer of the second device; and perform, by the PDCP layer, further ordering of the plurality of data units based on a sequence number of each data unit of the plurality of data units as taught by Wang in the system of Tang for improving processing efficiency on the receiving side see paragraph [0023] of Wang.

Claims 129, 130, 133, 134, 136, 137, 139 and 140 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Wang et al. (US 2020/0112870 A1) in further view of Adachi et al. (US 2019/0261450 A1).

13. Regarding claims 129 and 136, Tang in view of Wang teaches wherein the second relay node receives the plurality of data units from a first relay node coupled to the second relay node, and wherein the second relay node performs the numbering of the plurality of data units based on a received order of the plurality of data units at the second relay node (Tang Paragraphs [0073] to [0077], [0080], [0119] and [0122]).
	Tang in view of Wang does not explicitly disclose wherein the second relay node does not comprise a PDCP entity.
	Adachi teaches wherein the second relay node does not comprise a Packet Data Convergence Protocol (PDCP) entity (Figure 4, Paragraph [0084] relay node without PDCP)
	It would have been obvious to a person having ordinary skill int eh art before the effective filing date of the claimed invention to provide wherein the second relay node does not comprise a PDCP entity as taught by Adachi in the system of Tang in view of Wang for a layer 2 relay see abstract of Adachi.

14. Regarding claims 130 and 137, Tang in view of Wang in view of Adachi teaches wherein the sequence number of each data unit is added by the first relay node(Tang, Figure 2 Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers; next data packet corresponds to identifier; Wang Paragraphs [0023] and [0080] original sequence number).

15. Regarding claims 133 and 139, Tang in view of Wang in view of Adachi teaches wherein the sequence number of each data unit is added by a first device transmitting the plurality of data units to the first relay node (Tang, Figure 2 Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers; next data packet corresponds to identifier; Wang Paragraphs [0023] and [0080] original sequence number).

16. Regarding claims 134 and 140, Tang in view of Wang in view of Adachi teaches wherein the numbering of the plurality of data units is added by the first relay node (Tang, Figure 2 Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers; next data packet corresponds to identifier; Wang Paragraphs [0023] and [0080] reordering sequence number).

Claims 131 and 138 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Wang et al. (US 2020/0112870 A1) in further view of Adachi et al. (US 2019/0261450 A1) in further view of Xu et al. (US 2020/0029391 A1).

17.  Regarding claims 131 and 138, Tang in view of Wang in view of Adachi does not explicitly disclose wherein an adaptation layer of the first relay node comprises a numbering function, or wherein a Radio Link Control (RLC) entity of the first relay node has a second ordering function.
Xu teaches wherein an adaptation layer of the first relay node comprises a numbering function, or wherein a Radio Link Control (RLC) entity of the first relay node has a second ordering function (Figure 2, Paragraph [0056] adaptation layer indicates whether a certain RLC PDU is the last segment or not/numbering function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein an adaptation layer of the first relay node comprises a numbering function, or wherein a Radio Link Control (RLC) entity of the first relay node has a second ordering function as taught by Xu in the system of Tang in view of Wang in further view of Adachi for data forwarding support see abstract and title of Xu.


Claim 132 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Wang et al. (US 2020/0112870 A1) in further view of Martin (US 2019/0239114 A1).

18. Regarding claim 132, Tang in view of Wang does not explicitly disclose wherein a Radio Link Control (RLC) entity of the second relay node comprises an ordering function.
Martin teaches wherein a Radio Link Control (RLC) entity of the second relay node comprises an ordering function (Figures 5 and 6 Paragraph [0041] and [0042] RLC entity reorders the PDUs).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a Radio Link Control (RLC) entity of the second relay node comprises an ordering function as taught by Martin in the system of Tang in view of Wang for reordering the RLC data if they are received out of sequence see Paragraph [0042] of Martin.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466